Name: 91/183/EEC, Euratom: Council Decision of 8 April 1991 concerning the refund to Portugal of revenue from accession compensatory amounts applied to supplies of common wheat from the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe
 Date Published: 1991-04-12

 Avis juridique important|31991D018391/183/EEC, Euratom: Council Decision of 8 April 1991 concerning the refund to Portugal of revenue from accession compensatory amounts applied to supplies of common wheat from the other Member States Official Journal L 091 , 12/04/1991 P. 0057 - 0058COUNCIL DECISION of 8 April 1991 concerning the refund to Portugal of revenue from accession compensatory amounts applied to supplies of common wheat from the other Member States (91/183/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal and, in particular, the third subparagraph of Article 372 thereof, Having regard to the Treaty establishing the European Community, and in particular Article 209 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 183 thereof, Having regard to Council Decision 88/376/EEC, Euratom of 24 June 1988 on the system of the Communities' own resources (1), and in particular Article 8 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Court of Auditors (3), Whereas the structural changes to Portuguese agriculture during the first stage of accession were largely financed by the levies on cereals pursuant to Articles 270 and 277 of the Act of Accession; Whereas, pursuant to the second subparagraph of Article 372 of the Act of Accession, the levies and the accession compensatory amounts (ACAs) will be allocated to the Community budget from the second stage, even though some of the necessary expenditure on adjustment will continue to be funded from the national budget; Whereas, in accordance with the third subparagraph of Article 372 of the Act of Accession, a refund to Portugal of the revenue from the accession compensatory amounts applied by Portugal to supplies of common wheat (CN codes 1001 90 91 and 1001 90 99) from the other Member States could reduce the financial burden on the national budget and thus allow the necessary adjustments in the cereals sector to continue; Whereas this refund should be limited to quantities covering the traditional requirements of national consumption of common wheat (CN codes 1001 90 91 and 1001 90 99); whereas the arrangements for the refund should be laid down at the same time; Whereas Article 9 of Regulation (EEC, Euratom) No 1552/89 (4) states that each Member State shall credit own resources to the account opened in the name of the Commission with its treasury or the body it has appointed; whereas provision should be made to allow Portugal to deduct the accession compensatory amounts collected on supplies of common wheat from other Member States; Whereas a system for the control of the refund arrangements is necessary, HAS ADOPTED THIS DECISION: Article 1 The accession compensatory amounts applied by Portugal between 1 January 1991 and 31 December 1992 to supplies of common wheat (CN codes 1001 90 91 and 1001 90 99) from the other Member States shall be refunded to Portugal up to a maximum of 400 000 tonnes per year of supplies intended for national consumption and in accordance with the rules set out in Article 2. Article 2 Portugal shall credit to the account referred to in Article 9 of Regulation (EEC, Euratom) No 1552/89 the own resources referred to in Article 2 (1) (a) of Decision 88/376/EEC, Euratom and shall deduct therefrom the accession compensatory amounts applied to supplies of common wheat within the limits laid down in Article 1. Article 3 Portugal shall inform the Commission of the measures which it has taken to ensure compliance with the limits laid down in Article 1. Portugal shall inform the Commission, by means of appropriate notes to the monthly statement provided for in Article 6 (3) of Regulation (EEC, Euratom) No 1552/89, of all the data used to calculate the deduction provided for in Article 2. Article 4 This Decision is addressed to the Portuguese Republic. Done at Luxembourg, 8 April 1991. For the Council The President J.-C. JUNCKER (1) OJ No L 185, 15. 7. 1988, p. 24. (2) Opinion delivered on 22 February 1991 (not yet published in the Official Journal). (3) Opinion delivered on 21 February 1991 (not yet published in the Official Journal). (4) OJ No L 155, 7. 6. 1989, p. 1.